DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               TJ FISHER,
                                Appellant,

                                    v.

  PALM BEACH FLORIDA HOTEL AND OFFICE BUILDING LIMITED
      PARTNERSHIP and NANTUCKET ENTERPRISES, INC.,
                        Appellees.

                              No. 4D21-1017

                          [February 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502008CA039646.

  TJ Fisher, West Palm Beach, pro se.

   Timothy W. Schulz of Timothy W. Schulz, P.A., West Palm Beach, for
appellee Palm Beach Florida Hotel and Office Building Limited
Partnership.

   Alan B Rose and Gregory S. Weiss of Mrachek, Fitzgerald et al, West
Palm Beach, for appellee Nantucket Enterprises.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.